UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7765


FRANK E. GREEN,

                      Plaintiff – Appellant,

          v.

J. PRITTS, CO II; J. GORDON, CO III; R. RITCHIE, CO II;
CHRIST WEDLOCK, CO III,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:14-cv-00868-JFM)


Submitted:   April 21, 2016                 Decided:   April 25, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Edward Green, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Frank Edward Green seeks to appeal the district court’s

orders dismissing his 42 U.S.C. § 1983 (2012) action and denying

his motion for reconsideration.                 We dismiss the appeal for lack

of   jurisdiction      because   the     notice        of   appeal    was   not   timely

filed.

      Parties    are    accorded       30       days   after    the    entry      of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s final order was entered on the docket

on   September   24,    2015.      The      notice      of   appeal    was     filed    on

October 28, 2015. *      Because Green failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                  We dispense with oral argument

because the facts and legal contentions are adequately presented



      *For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                            2
in the materials before this court and argument would not aid

the decisional process.



                                                    DISMISSED




                              3